Citation Nr: 0716855	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a date earlier than October 27, 2000 for a 20 
percent evaluation for fracture of the left mandible with 
temporomandibular joint involvement.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from July 1986 to October 
1986, from October 1988 to February 1989 and from September 
1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In October 2000, the RO received the veteran's claim for 
an increased evaluation for fracture, left mandible, with 
temporomandibular joint involvement.

2.  In November 2001, the RO increased the evaluation 
assigned for the veteran's fracture, left mandible, with 
temporomandibular joint involvement from 0 to 20 percent 
disabling, effective October 27, 2000.

3.  It was not factually ascertainable prior to October 27, 
2000 that the veteran's fracture, left mandible, with 
temporomandibular joint involvement had increased in severity 
to such an extent that it rendered him 20 percent disabled.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 27, 2000, for the assignment of a 20 percent 
evaluation for fracture, left mandible, with 
temporomandibular joint involvement have not been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the veteran with VCAA notice in an August 
2004 letter.  This letter informed the veteran of the 
evidence required to substantiate the claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised to submit any relevant 
medical records in his possession.  This notice reflects 
compliance with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
medical records identified by the veteran have been obtained 
and associated with the claims file.  The veteran has been 
afforded VA examinations.  The veteran has not identified any 
outstanding evidence that is relevant to this claim.  The 
Board therefore finds that the duty to assist has been 
satisfied.

II.  Analysis of Claim

The veteran claims entitlement to an effective date prior to 
October 27, 2000 for assignment of a 20 percent rating for 
his service-connected temporomandibular joint disability.  

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2006); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2006).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Except as provided in 38 C.F.R. § 3.652, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. chapter 18 based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).

Determining the appropriate effective date to be assigned for 
a 20 percent evaluation thus requires analyzing when the 
claim for an increased evaluation was received and, to the 
extent possible, when the increase in disability actually 
occurred.

The veteran's disability was initially assigned a non-
compensable rating under Diagnostic Code 9904, which pertains 
to malunion of the mandible.  A 20 percent evaluation 
Diagnostic  Code 9904 requires evidence of severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(2006).  A November 2001 rating decision assigned a 20 
percent rating pursuant to Diagnostic Code 9905, which 
applies to limited motion of temporomandibular articulation.  
Under Diagnostic Code 9905, a 20 percent rating is warranted 
when there is an inter-incisal range of 21 to 30 mm.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (2006).  

The RO granted service connection for fracture of the 
mandible with temporomandibular joint symptoms in an October 
1992 rating decision and assigned a non-compensable rating, 
effective June 2, 1992.  It was noted in the rating decision 
that the veteran was living outside of the country and was 
unable to report for a VA examination in conjunction with his 
claim.  The only medical evidence of record at that time was 
the service medical records which indicated that the veteran 
sustained a left mandible fracture during active duty 
service.  The RO determined that there was no medical 
evidence establishing the current level of disability.    

A claim for increased rating was received on May 4, 1994.  
Following the receipt of that claim, the RO sent letters to 
the veteran in December 1994 and in September 1995 requesting 
evidence of treatment.  The September 1995 letter advised the 
veteran that a VA examination would be scheduled on his 
behalf.  Records indicate that two September 1995 letters 
were returned to the RO as undeliverable, and it was noted 
that the veteran's whereabouts were unknown.  There was no 
clinical evidence of record within one year of the veteran's 
May 4, 1994 claim that would establish entitlement to a 20 
percent evaluation under the pertinent rating codes.

A claim for increased evaluation was received on October 26, 
2000.  The veteran underwent a VA dental examination in May 
2001.  A report of that examination reflects a diagnosis of 
left temporomandibular joint dysfunction.  The examination 
found limitation of intercisal range of motion.  The examiner 
noted that the veteran had a 30 mm intercisal opening with 
pain.  

The Board finds that the evidence does not demonstrate that 
it was factually ascertainable that the veteran's 
temporomandibular joint disability  had increased to 20 
percent disabling prior to October 27, 2000.  Prior to this 
date, there was no medical evidence that demonstrated 
evidence of malunion of the mandible productive of severe 
displacement, as required for a 20 percent evaluation under 
Diagnostic Code 9904 or temporomandibular articulation, with 
limited motion of inter-incisal range of 21 to 30 mm, as 
required for a 20 percent rating under Diagnostic Code 9905.  
The Board therefore concludes that the criteria for the 
assignment of an effective date prior to October 27, 2000 for 
a temporomandibular joint disability have not been met.  As 
there is a preponderance of the evidence against the 
veteran's claim, he may not be afforded the benefit of the 
doubt. 


ORDER

An effective date prior to October 27, 2000 for the 
assignment of a 20 percent evaluation for fracture of the 
left mandible with temporomandibular joint involvement is 
denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


